PER CURIAM.
Involved in these appeals is whether or not a broker with an unsigned agreement can recover under counts of an amended complaint sounding in tort against a purchaser, whom the broker admits he did not introduce to the seller.
The trial court dismissed the counts relating to the tort action against the corporate purchaser and its officers, and the causes are still pending on the alleged contract counts against the seller. We affirm.
The counts of the amended complaint sounded in tort against the prospective purchaser and its officers for alleged interference with the broker’s contract and, without the allegation that the broker brought the seller and prospective purchaser together, it failed to state a cause of action. Therefore, the cases relied on by the appellant [John B. Reid & Associates, Inc. v. Jiminez, Fla.App.1965, 181 So.2d 575; Mead Corporation v. Mason, Fla.App.1966, 191 So.2d 592; Retzky v. J. A. Cantor Associates, Inc., Fla.App. 1966, 192 So.2d 24; Clark v. Wilder, Fla.App.1966, 192 So.2d 32] are not applicable.
The final orders here under review are hereby affirmed.
Affirmed.